EXHIBIT 99.3 4Q FY2012 Financial Results CONFERENCE CALL Presenters 2 •Guy Nissenson, President & CEO •Niv Krikov, CFO Safe Harbor Statement This presentation may contain forward-looking statements. The words or phrases "would be", "will allow", "should“,"intends to", "will likely result", "are expected to", "will continue", "is anticipated", "estimate", "plan", "project", or similar expressions are intended to identify "forward-looking statements". Actual results could differ materially from those projected in the forward-looking statements as a result of a number of risks and uncertainties. These risks and uncertainties include issues related to the ability to: obtain sufficient funding to continue operations, maintain adequate cash flow, profitably exploit new business, license and sign new agreements; issues related to rapidly changing technology and evolving standards in the industries in which the Company and its subsidiaries operate; the Company’s ability to compete effectively and adjust to rapidly changing market dynamics; the unpredictable nature of consumer preferences; and other factors set forth in the Company's most recently filed annual report and/or registration statement. In addition, these and other factors may cause financials results to fluctuate from one financial quarter to another.
